                                           Entered on Docket
                                           June 11, 2021
                                           EDWARD J. EMMONS, CLERK
                                           U.S. BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF CALIFORNIA


 1
 2                                      The following constitutes the order of the Court.
                                        Signed: June 11, 2021
 3
 4
 5
                                               ___________________________________________
 6                                             William J. Lafferty, III
                                               U.S. Bankruptcy Judge
 7
 8                            UNITED STATES BANKRUPTCY COURT
 9                           NORTHERN DISTRICT OF CALIFORNIA
10                                     OAKLAND DIVISION
11   In re                                )             Case No. 20-41932 WJL
                                          )
12   Pablo C Estebanez & Marina           )             Chapter 7
     Aguirresarobe Ganchegui,             )
13                                        )
                        Debtors.          )
14                                        )
     Antonia Mambelli,                    )
15                                        )             AP No.: 21-04017 WJL
                        Plaintiff,        )
16                                        )
                        v.                )             HEARING HELD:
17                                        )
     Pablo C Estebanez,                   )             Date: June 9, 2021
18                                        )             Time: 2:00 p.m.
                        Defendant.        )             VIA TELECONFERENCE
19                                        )
20                                   ORDER AFTER HEARING
21           On June 9, 2021, the Court held a continued Scheduling
22   Conference in the above-captioned case.                    Appearances were made by
23   the parties, as indicated on the record.
24           For the reasons stated on the record, the Court HEREBY ORDERS
25   the following:
26           (1)   Plaintiff is to serve Defendant with a formal request for
27   production of documents by June 11, 2021;
28           (2)   The deadline for Defendant’s response is July 9, 2021;



Case: 21-04017     Doc# 14   Filed: 06/11/21     Entered: 06/11/21 10:48:56     Page 1 of 3
 1        (3)    If Defendant fails to respond, Plaintiff can move to
 2   compel production of documents or for other applicable relief; and
 3        (4)    The Scheduling Conference is continued to September 8,
 4   2021, at 2:00 p.m.
 5        Pursuant to Sixth Amended General Order 38, the hearing will
 6   be conducted telephonically.            For information about telephonic
 7   appearances, please see:
 8   https://www.canb.uscourts.gov/judge/lafferty/calendar
 9
10                                     *END OF ORDER*
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
Case: 21-04017   Doc# 14   Filed: 06/11/21   Entered: 06/11/21 10:48:56   Page 2 of 3
 1                                  COURT SERVICE LIST
 2   Pablo C Estebanez
     4651 James Ave
 3   Castro Valley, CA 94546
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
Case: 21-04017   Doc# 14   Filed: 06/11/21   Entered: 06/11/21 10:48:56   Page 3 of 3
